DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In addition to those phrases interpreted in the final rejection, the following are also considered to be means-plus-function limitations:
“means for mounting the flexible disc at its central opening to the tube in the annular groove formed on the tube to stationarily fix…” (claim 47).  The equivalent structure in the specification is considered to be the plurality of fingers or projections 205 shown, for example, in figures 4 and 9 and discussed on page 18 of the specification—or structural equivalents thereof.

Claim Objections
Claim 54 is objected to because of the following:  the claim does not end with a period.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raedts (U.S. 2004/0182776 A1. 

    PNG
    media_image1.png
    427
    499
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    398
    448
    media_image2.png
    Greyscale
 

Raedts teaches all the limitations of claim 23 including a pressure vessel comprising a housing 2, a means for filtering (6, 14), an inlet port 5 and passageway to the radial outer side of the means . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Humbert, Jr. in view of Raedts.

Humbert doesn’t specify the claimed compressible member, but as shown above, such is taught by Raedts [as in claim 25].   It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the compressible .  

Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Raedts in view of Jokschas et al. (U.S. 7,481,319).  Raedts teaches his compressible member to be made of an elastomer (e.g. rubber) but doesn’t specify a polyfoam (or polymer foam).  However, such is taught by Jokschas.  Jokschas teaches a compressible member to be a foam rubber (polyfoam), col. 2, line 49.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the material of Jokschas to be the material for the compressible member of Raedts, since Jokschas teaches such to be a sutiable material for the same environment of use and because substitution of parts for the same purpose is within ordinary skill.  Raedts also teaches that his compressible member can be made of other materials besides rubber [0027].  

Allowable Subject Matter
Claims 24, 26-27 and 35-57 are allowed.  The double patenting rejection of the prior office action is withdrawn.


Response to Arguments
Applicant’s arguments with respect to claim 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778